Appeal from a judgment (denominated order) of Supreme Court, Erie County (O’Donnell, J.), entered April 29, 2002, which dismissed the petition in this CPLR article 78 proceeding.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition challenging the determination of the Parole Board that denied his request for parole release. This appeal must be dismissed as moot because the determination expired during the pendency of this appeal, and the Parole Board denied petitioner’s subsequent request for parole release (see Matter of Phillips v Travis, 289 AD2d 1035 [2001]; Matter of Alicea v New York State Div. of Parole, 265 AD2d 769 [1999]). Present— Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.